Citation Nr: 1042379	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  06-14 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for alcohol and drug abuse, to 
include as secondary to degenerative joint disease of the lumbar 
spine.

(The issues of entitlement to an initial evaluation in excess of 
10 percent for degenerative joint disease of the lumbar spine 
will be the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to December 1970.

This matter came before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina.

In January 2008, the Board denied service connection for alcohol 
and drug abuse.  The Veteran submitted a motion for 
reconsideration in November 2008.  In January 2010 the Board 
determined that reconsideration was appropriate and granted the 
Veteran's motion.  The Veteran was advised that once promulgated, 
the reconsideration decision would replace the January 2008 
decision and constitute the final Board decision in this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for alcohol and drug abuse, 
to include as secondary to his service-connected low back 
disability.  The record contains a statement from S.B.B., Ph.D. 
which suggests that the Veteran's alcohol and drug abuse problems 
are related to his low back disability.  In light of this 
evidence, the Board concludes that a VA examination is necessary 
to clarify the etiology of the claimed disability.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also Robinson v. 
Mansfield, 21 Vet. App. 545 (2008). 


The Board also observes that the Veteran has not been provided 
with appropriate notice regarding the evidence and information 
necessary to support a claim of entitlement to service connection 
on secondary basis.  He should be provided such notice and be 
given an opportunity to respond prior to further adjudication of 
this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the appellant appropriate 
notice regarding the evidence and 
information necessary to establish service 
connection for alcohol and drug abuse as 
secondary to his service-connected low 
back disability, pursuant to 38 C.F.R. § 
3.310.

2.  Schedule the veteran for an appropriate 
VA examination to determine the nature and 
etiology of his alcohol and drug abuse.  
The claims file and a copy of this remand 
should be forwarded to the examiner for 
review.   A full history should be elicited 
from the Veteran during the course of the 
examination, the pertinent details of which 
should be recited in the examination 
report.

Upon review of the claims file and 
examination of the veteran, the examiner 
should specifically state whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
alcohol and drug abuse were caused or 
aggravated by the Veteran's service-
connected degenerative joint disease of the 
lumbar spine.   


A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report, to include 
reference to pertinent evidence where 
appropriate.

3.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the above actions, 
readjudicate the claim on appeal, with 
application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional information 
obtained as a result of this remand.   If 
the decision remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or 



other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




________________________________________
MICHAEL LANE
Veterans Law Judge
 Board of Veterans' Appeals




       ______________________________       
__________________________
                    ROBERT E. SULLIVAN                      
THERESA M. CATINO
                        Veterans Law Judge                        
Acting Veterans Law Judge
                   Board of Veterans Appeals                   
Board of Veterans Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


